Title: From James Madison to Benjamin W. Crowninshield, 20 April 1815
From: Madison, James
To: Crowninshield, Benjamin W.


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 20. 1815
                    
                    I have just recd. yours of the 17. inclosing a copy of instructions for Commodore Decatur; which I presume you wish to decide finally on without delay. They appear to embrace all the essential points. It occurs however that it may be proper to apprize him, that as several nations, particularly the Dutch, are understood to be at war with Algiers, and will probably have armaments engaged in it, he will open & keep up such an understanding with their Commanders, as may best promote the common object. It may be proper also, in order to guard our Consistency agst. misconstructions, to insert, “establish” before the word “declare,” a blockade &ca.
                    As there is so close a Connection, in the arrangements for the Expedition agst. the Algerines, between the Departments of State & Navy, it will be useful, for you & Mr. Monroe, to see the instructions of each other. This precaution will prevent incoherences, and may suggest hints, for improvements, on one side or other, or even on both. Affe. respects.
                    
                        
                            James Madison
                        
                    
                